SULLIVAN, C. J.,
concurring. I agree with the result reached by the majority opinion. I write separately, however, because, in reaching that result, the majority relies exclusively on the decision in Miller v. Egan, 265 Conn. 301, 828 A.2d 549 (2003), released today. I joined *350Justice Zarella’s concurring opinion in that case, in which he disagreed with the majority’s method of statutory analysis. To the extent that the majority in this case relies on that analysis in reaching its conclusion, I disagree.